Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): a mechanism for joining newly placed pre-formed shapes to previously placed pre-formed shapes in claims 30 and 41.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mechanism for joining newly placed pre-formed shapes to previously placed pre-formed shapes in claims 30 and 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 31, 34, 36, 38, 39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitations of a mechanism for joining newly placed pre-formed shapes to previously placed pre-formed shapes (as recited in claims 30 and 41) were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitations above and corresponding structure was not originally disclosed.

Claims 30, 31, 34, 36, 38, 39 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
The recitations of a mechanism for joining newly placed pre-formed shapes to previously placed pre-formed shapes (as recited in claims 30 and 41) were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Corresponding structure for the above recitations is not disclosed such that they are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30, 31, 34, 36, 38, 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitations of a mechanism for joining newly placed pre-formed shapes to previously placed pre-formed shapes (as recited in claim 30 and 41) are not definite.  Corresponding structure for the above recitations is not disclosed such that it is not definite what the recitations above refer to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 recites only the same structure as recited in claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 30, 31, 34, 36, 38, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110123794 A1 to Hiller et al. (“Hiller”).
Hiller discloses:
Regarding claim 30: 
at least one print-head (e.g., print heads 50, 110) configured to use at least one pre-formed shape (e.g., Fig. 4 and 6a-6d and para 45 and 49), 
wherein each print-head has multiple placement holes (e.g., holes seen in Fig. 6a-6d) to place pre-formed shapes (e.g., Fig. 6a-6d and para 49), and 
further comprising of a mechanism for joining newly placed pre-formed shapes to previously placed pre-formed shapes (e.g., projector 130 and surface at the bottom of Fig. 6c and 6d) (e.g., Fig. 6a-6d and para 49);
Regarding claim 31:
a. Pre-formed shapes comprise pre-formed rods, pre-formed boards, and pre- formed arcs (e.g., Fig. 6a-6d and para 49); and 
b. Pre-formed shapes comprise of at least one material that is plastic, polymer, a material capable of being sintered, a material clad with at least one low temperature melting material, comprising of thermoplastic, solder or copper (e.g., polyvinyl acetate as disclosed in para 50);
Regarding claim 34: each print-head further comprises of at least one activatable location mounted at each end of the print-head for joining pre-formed shapes (e.g., Fig. 6a-6d and para 49);
Regarding claim 36:
a. Each print-head (e.g., print heads 50, 110) has a fixed portion that houses zero or more replaceable portions (e.g., Fig. 6a-6d and para 49); and 

Regarding claim 38: each print-head that comprises of only a fixed portion (e.g., any portion can be a fixed portion) further comprises of:
 multiple placement holes (e.g., holes seen in Fig. 6a-6d) to place various pre-formed shapes (e.g., Fig. 6a-6d and para 49); and 
Regarding claim 39: one print-head (e.g., print heads 50, 110) prints within an area contained by one side of a line, and the printing of all other areas is done by other print-heads (e.g., Fig. 6a-6d and para 49); and
Regarding claim 41: a 3D printing apparatus compromising of 
at least one print-head (e.g., print heads 50, 110) configured to use at least one pre-formed shape (e.g., Fig. 4 and 6a-6d and para 45 and 49), 
wherein each print-head has multiple holes (e.g., holes seen in Fig. 6a-6d) to place pre-formed shapes, further comprising of a mechanism for joining (e.g., projector 130 and surface at the bottom of Fig. 6c and 6d) newly placed pre-formed shapes to previously placed pre-formed shapes (e.g., Fig. 4 and 6a-6d and para 45 and 49); 
wherein further 
a. pre-formed shapes comprise pre-formed rods, pre-formed boards, and pre-formed arcs (e.g., Fig. 6a-6d and para 49); and 
b. pre-formed shapes comprise of at least one material that is plastic, polymer, a material capable of being sintered, a material clad with at least one low temperature melting material, comprising of thermoplastic, solder or copper (e.g., polyvinyl acetate as disclosed in para 50); and 
d. one print-head prints within an area contained by one side of a line, and the printing of all other areas is done by other print-heads (e.g., Fig. 6a-6d and para 49).
Hiller does not explicitly disclose at least one laser gun (as possibly corresponding to the claimed mechanism for joining recited in claims 30 and 41 and as recited in claim 34).
However, Uckelmann discloses:
Regarding claim 30: a mechanism for joining newly placed pre-formed shapes to previously placed pre-formed shapes (e.g., lasers 140a-140c, 640a, b, c, d) (e.g., Fig. 2 and 7 and para 198-201 and 237);
Regarding claim 34: each print-head further comprises of at least one laser gun (e.g., lasers 140a-140c, 640a, b, c, d) mounted at each end of the print-head for joining pre-formed shapes (e.g., Fig. 2 and 7 and para 198-201 and 237); and
Regarding claim 41: each print-head further comprising of a mechanism for joining (e.g., lasers 140a-140c, 640a, b, c, d) newly placed pre-formed shapes to previously placed pre-formed shapes (e.g., Fig. 2 and 7 and para 198-201 and 237);
c. each print-head further comprises of at least one laser gun (e.g., lasers 140a-140c, 640a, b, c, d) mounted at each end of the print-head for joining pre-formed shapes (e.g., Fig. 2 and 7 and para 198-201 and 237).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Hiller as suggested and taught by Uckelmann in order to manufacture thereby small parts being true to form and precise.
Response to Amendment
The amendment of 01/10/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/10/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the prior notice of non-compliant amendments as well as the claim status and amendments.  While the 01/10/2021 claims still do not comply with MPEP 714, they are examined .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 13, 2021